Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-6-2006

Darden v. Laurie
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1465




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Darden v. Laurie" (2006). 2006 Decisions. Paper 479.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/479


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-318                                                     NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                   NO. 06-1465
                                ________________

                               DEREK C. DARDEN,

                                               Appellant
                                         v.

                         LAURIE, Nurse; JOAN CROWE,
                          R.N. Head Nurse; DAVIS, Dr.;
                          RICHARD GOLDBERG, Dr.;
                         HARRIS GUBERNICK, Director;
                               LAUREY TURNER


                    ____________________________________

                  On Appeal From the United States District Court
                      For the Eastern District of Pennsylvania
                            (D.C. Civ. No. O5-cv-02118)
                  District Judge: Honorable William H. Yohn, Jr.

                  _______________________________________


          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                  August 24, 2006

  Before: FUENTES, VAN ANTWERPEN AND CHAGARES, CIRCUIT JUDGES

                             (Filed September 6, 2006)


                            _______________________

                                   OPINION
                            _______________________
PER CURIAM

        Derek Darden appeals the dismissal of his civil rights complaint by the United

States District Court for the Middle District of Pennsylvania. We will dismiss the appeal

pursuant to 28 U.S.C. 1915(e)(2)(B).

                                             I.

        According to Darden’s complaint, on April 4, 2004, he slipped and fell down

eleven steel and concrete steps and landed on a concrete floor in the Bucks County

Correctional Facility. Nurse Turner and the other prison officials who responded moved

him onto a back board and returned him to his cell. Although Darden told officials that

he was in serious pain, he was not placed in a neck brace or examined by prison staff

before being moved, no paramedics were called, and he was not taken to the prison’s

dispensary or the hospital. The next day, Darden was taken by wheelchair to another

block of the prison, where he was put on “lockdown” until he saw Dr. Davis on April 8,

2004.

        Darden asserts that the defendants provided inadequate treatment after the fall.

Specifically, Darden contends that Dr. Davis refused to provide him with a cane,

wheelchair or walker, and that his pain continued, at times radiating down his arms and

legs, and causing his hands to shake. When he received the results of his MRI, Darden,

who was still sometimes in “extreme and excruciating pain,” suspected that both Dr.

Davis and Dr. Goldberg were being “deceptive” in delivering the results. He also



                                              2
contends that Director Gubernick improperly deferred to the medical department when he

responded to Darden’s grievances and failed to use his authority to further investigate

Darden’s treatment. According to Darden, as a result of the fall he suffers from severe

pain in his shoulders, back, arms, and legs, as well as headaches, dizziness, and memory

loss. He alleges he can no longer function normally or seek employment.

       Drs. Davis and Goldberg filed motions to dismiss pursuant to Federal Rule of

Civil Procedure 12(b)(1) for lack of subject matter jurisdiction. All other defendants

filed motions to dismiss for failure to state a claim pursuant to Rule 12(b)(6). The

District Court granted the motions. Darden now appeals the District Court’s judgment.

                                            II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. When reviewing the District

Court’s grant of motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6),

we must accept as true all factual allegations in the complaint, and all reasonable

inferences that can be drawn from them. See Ransom v. Marrazzo, 848 F.2d 398, 401

(3d Cir. 1988). In order for Darden’s Eighth Amendment claim to prevail under 42

U.S.C. § 1983, Darden must show that prison officials were deliberately indifferent to a

serious medical need. See Estelle v. Gamble, 429 U.S. 97 (1976). Allegations of

negligent treatment are medical malpractice claims, and do not trigger constitutional

protections. Id. at 105-06. Instead, deliberate indifference requires a sufficiently

culpable state of mind. See Farmer v. Brennan, 511 U.S. 825, 834 (1994).



                                             3
Disagreements with a medical judgment cannot form the basis of an Eighth Amendment

claim. See White v. Napoleon, 897 F.2d 103, 110 (3d Cir. 1990).

       Though Darden has clearly endured significant hardship, his allegations do not

amount to deliberate indifference. Rather, his pleadings demonstrate the amount of

medical attention he received from the defendants. According to the complaint, Darden

saw Dr. Davis on April 8, 14, 20, 23, 30, and May 3, 7, 11, 17, 25. He was given pain

medication, received an x-ray within five days of the accident, and was given a

recommendation for a neck brace. As Darden continued to experience pain, he was sent

to visit Dr. Goldberg, an orthopedic surgeon, and underwent an MRI. The physicians’

post-MRI opinion was that the fall likely aggravated a pre-existing condition in his upper

and lower vertebras, but the resulting problems would likely go away. Darden continued

to be treated with pain medication until he was transferred out of the facility. Though

Darden clearly disagrees with his treatment, and perhaps also his diagnosis, that

disagreement does not articulate a claim. Darden’s allegation that he was not treated

until the fourth day after his injury, if true, may be troubling, but in the larger context of

all of the care he received, that fact alone does not allege that the defendants both knew

of and disregarded an excessive risk to Darden’s health or safety. See Farmer, 511 U.S.

at 837. In sum, the facts Darden presents do not amount to an allegation that the

defendants were deliberately indifferent in their care.

       With regard to Drs. Davis and Goldberg, we are unpersuaded that Darden’s claims



                                               4
meet the stringent criteria for dismissal pursuant to Rule 12(b)(1). See Kulick v. Pocono

Downs Racing Ass’n, 816 F.2d 895, 898-99 (3d Cir. 1987) (federal court has jurisdiction

over § 1983 suit so long as the plaintiff alleges that defendant’s actions violate federal

law; legal question of whether facts alleged state a violation is question on the merits);

Kehr Packages, Inc., v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991) (noting that

threshold to withstand 12(b)(1) motion to dismiss is lower than that required to withstand

12(b)(6) motion) (citation omitted). However, for the same reasons we gave earlier, we

concur with the District Court that Dr. Davis is entitled to dismissal pursuant to Rule

12(b)(6).1

       Regarding Dr. Goldberg, though we largely agree with the district court’s analysis,

we find its dismissal more appropriately denominated as one pursuant to Rule 12(b)(6).

See Black v. Payne, 591 F.2d 83, 86 n.1 (9th Cir. 1979) (where district court decision

addressed the merits of whether appellant had established the prerequisites for each

claim, appellate court treated district court’s grant of motion to dismiss for lack of subject

matter jurisdiction as dismissal for failure to state a claim under Rule 12(b)(6)) cert.

denied, 444 U.S. 867 (1979); see also Kehr, 926 F.2d at 1409. Consistent with our

findings concerning the other defendants, in light of the deliberate indifference standard

we outlined above, Darden’s claims against Goldberg do not state an Eighth Amendment


   1
   Dr. Davis also filed a motion to dismiss pursuant to Rule 12(b)(6), which the District
Court said it would have granted had it “not already granted his Rule 12(b)(1) motion.”
Darden v. Laurie, No. 05-2118, 2006 WL 120037 at *5 n.10 (E.D. Pa. Jan. 13, 2006). Dr.
Goldberg did not file a motion to dismiss pursuant to Rule 12(b)(6).

                                              5
violation.

       Accordingly, Darden’s appeal is without legal merit and we will dismiss it

pursuant to § 1915(e)(2)(B).




                                            6